PER CURIAM:
Victor V. James appeals the district court’s order granting the Government’s Fed.R.Crim.P. 35(b) motion to reduce his sentence.* On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because James raises no issue pertaining to the *253district court’s disposition in his informal brief, he has forfeited appellate review of the court’s order. Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 Although the district court granted the Rule 35(b) motion, James presumably seeks to appeal the extent of the sentence reduction.